Citation Nr: 0108254	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  95-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
classified as muscle tension headaches.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for right leg wound 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 
to March 1977.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of July 1994, wherein the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for right 
leg wound residuals, and assigned a noncompensable evaluation 
therefor; and a rating decision of February 1997, wherein the 
RO denied service connection for a disability classified as 
muscle tension headaches.  In June 1999, the Board remanded 
this case in order to ensure compliance with due process 
concerns.  The case was thereafter returned to the Board by 
the RO for further action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is 

not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition to the above considerations, further development 
in this case is also necessitated by the need to complete the 
action requested by the Board in its prior Remand decision.  
In that decision, the Board noted that the documents prepared 
by the RO in the course of its development of the veteran's 
claims, to include the July 1994 and February 1997 rating 
decisions, and a March 1997 hearing officer's decision, 
specifically reference information contained in the veteran's 
service medical records.  The Board also noted that no 
service medical records were currently associated with the 
veteran's claims folder, and that there was no reference to 
any such records subsequent to March 1997.  The Board 
accordingly requested that the RO associate those records 
with the veteran's claims folder and that, if it could not 
find those records, ask that the veteran to furnish copies of 
any and all such records he may have.  


The record prepared subsequent to the Board's Remand decision 
includes two letters sent to the veteran, requesting that he 
furnish copies of his service medical records, and a deferred 
rating decision that is undated and which contains, in part, 
the following notation:  "Search for SMR's [service medical 
records] was negative."  Review of the claims folder does not 
reveal the scope or nature of the RO's attempts to find the 
veteran's service medical records, other than those two 
letters to the veteran.

Further development of the record is also required with 
specific regard to the veteran's request for a compensable 
evaluation for his right leg wound residuals.  A review of 
his claims folder shows that he was last accorded a VA 
examination of his right leg in May 1994.  The report of a 
more contemporaneous examination would be helpful.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should again attempt to secure 
the veteran's service medical records.  
This attempt should include, but may not 
necessarily be limited to, a request to 
the National Personnel Records Center 
(NPRC), St. Louis, Missouri, or any other 
appropriate federal facility, for copies 
of any service medical records that may 
be on reposite at that location.  If 
either the NPRC, or any other federal 
facility contacted by the RO, indicates 
that no such service medical records are 
available, the RO should then undertake 
all necessary steps to find those 
records, to include but not necessarily 
limited to a search of the RO facilities.  
Pursuant to the Veterans Claims 
Assistance Act of 2000, the RO is to 
document 

all communications and attempts to find 
these service medical records, and 
associate all such documentation with the 
veteran's claims folder.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for right leg 
problems since April 1996.  Upon the 
receipt of any and all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him since April 1996 for right 
leg problems.

3.  The veteran should then be accorded a 
VA examination of his right leg, by the 
appropriate specialist, in order to 
ascertain the nature and severity of any 
and all right leg wound residuals that 
may currently be manifested.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be made available to the 
examiner, for review and referral, prior 
to this examination.  The examiner is to 
indicate on the examination report that 
he or she has reviewed the veteran's 
claims folder.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 

required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then review the 
veteran's claims.  If either of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 

VA examination without demonstrated good cause may result in 
adverse action with regard to his claim for a compensable 
evaluation for right leg wound residuals, to include the 
possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





